Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 1 of 11            FILED
                                                                2021 Feb-26 PM 02:57
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 2 of 11
Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 3 of 11
Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 4 of 11
Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 5 of 11
Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 6 of 11
Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 7 of 11
Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 8 of 11
Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 9 of 11
Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 10 of 11
Case 2:21-cv-00311-RDP Document 1 Filed 02/26/21 Page 11 of 11
